Citation Nr: 1738978	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating in excess of 10 percent for left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to September 1979 and from October 1989 to May 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeals of August 2008 and July 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).

Due to surgeries to the left knee, the Veteran is rated 100% from October 2009 to February 2010 and 100% from February 2016 to May 2016.  As these periods of time constitute total grant of benefits sought, they are not on appeal.

The Veteran withdrew his Board hearing request in December 2016.

The Veteran is already in receipt of individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating. 


FINDINGS OF FACT

1.  The Veteran's left knee disability manifests with painful motion and meniscus tear.  From January 2017 to present, slight instability is found.  Throughout the appeals period, flexion is not limited to 45 degrees or less and extension is not limited to 10 degrees or greater.  There is no evidence that the Veteran's left knee disability manifested with ankylosis, genu recurvatum, or impairment of tibia and fibula.  

2.  The preponderance of the evidence is in favor of finding that the Veteran has a sleep apnea disability that is etiologically related to a disease, injury, or event which occurred in service and/or caused or aggravated by service-connected PTSD disability.


CONCLUSIONS OF LAW

1.  Throughout the appeals period, the criteria for a rating in excess of 10 percent for painful motion or meniscus tear of the left knee is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5003, 5259.  

2.  The criteria for the grant of a 10 percent rating from January 2017 to present based on left knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5257.  

3.  The criteria for entitlement to service connection for a sleep apnea, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

A May 2008 letter provided proper notice with regard to the increased initial rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

In this case, several VA examinations were conducted.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

The Board notes that the January 2017 VA examination complies with Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Knee Increased Rating

Legal Criteria

Under DC 5003, degenerative arthritis of the knee, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, warrants a 10 percent evaluation; with the addition of occasional incapacitating exacerbations, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5257, other knee impairment of recurrent subluxation or lateral instability, is rated as: severe (30 percent), moderate (20 percent), and slight (10 percent).

Under DC 5258, cartilage, semilunar, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint is 20 percent.  
  
Under DC 5259, cartilage, semilunar, removal of, symptomatic is 10 percent. 

Under DC 5260, limitation of flexion of the knee is rated as: flexion limited to 15 degrees, (30 percent), flexion limited to 30 degrees, (20 percent), flexion limited to 45 degrees, (10 percent), flexion limited to 60 degrees, (0 percent). 

Under DC 5261, limitation of extension of the knee is rated as: extension limited to 45 degrees, (50 percent), extension limited to 30 degrees, (40 percent), extension limited to 20 degrees, (30 percent), extension limited to 15 degrees, (20 percent), extension limited to 10 degrees, (10 percent), extension limited to 5 degrees, (0 percent). 

By way of reference, normal range of motion for the knee is defined by VA as being from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

Additional ratings are available for ankylosis (DC 5256), genu recurvatum, traumatic (5263), and impairment of tibia and fibula (5262).  There is no evidence that the Veteran's left knee disability manifested with ankylosis, genu recurvatum, traumatic, or impairment of tibia and fibula.  

Under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, DCs 5260 and 5261.  


Left Knee Increased Rating

Facts

The Veteran appeared for a VA examination in August 2008 where he reported pain, locking, and stiffness of the left knee.  Left knee extension was normal.  Flexion was 140 degrees (normal) with pain at 120 degrees.  Mild left knee pain, stiffness, and functional loss was noted.

An October 2008 private treatment note found evidence of internal degeneration and possible tear of the medical meniscus, yielding chronic knee pain and as due to old injury.

The Veteran appeared for a VA examination in May 2010.  Left knee patellofemoral syndrome with pain, weakness, stiffness, swelling, instability, giving way, locking, fatigability and lack of endurance were noted.  There were flare-ups with increased pain and swelling upon bending and kneeling.  Left knee flexion was 0-120 degrees and extension was normal.  Right knee flexion and extension were normal.  Standing and walking were limited.  No instability was found.

The Veteran appeared for a VA examination in May 2012.  Mild left knee patellofemoral syndrome, degenerative joint disease, and torn medial meniscus were noted.  Right knee flexion and extension were normal.  Left knee flexion was 120 degrees, with pain.  Extension was limited to 10 degrees, with pain.  There was tenderness, weakened movement and painful movement on the left side.  Pain and weakness were associated with the torn meniscus.  There was pain with prolonged standing, climbing stairs and weakness with climbing stairs.  No instability was found.

The Veteran appeared for a VA examination in June 2014.  Left knee mild patellofemoral syndrome, torn medical meniscus and mild degenerative joint disease were noted.  Right knee flexion and extension was normal.  Left knee flexion was 120 degrees, with pain.  There were no limits on extension.  There was no additional limitation on repetitive motion.  On the left knee there was pain, limited motion, tenderness.  There was no instability.  Left side meniscus tear was noted with very mild pain.  The examiner noted limitations on walking, lifting, or pulling heavy objects.  There was no additional functional limitation based on Deluca factors.  No flare-ups were reported.

The Veteran appeared for a VA examination in January 2017.  The examiner noted left knee patellofemoral syndrome, worsened with worse pain, range of motion, and more restricted activities.  The Veteran cannot endure prolonged sitting, standing or walking, cannot run or jump, and is limited in stair climbing.  Right knee flexion and extension was normal.  Left knee flexion was 0 to 120 degrees and extension was 120 to 0 degrees.  Moderate pain was noted which significantly limits functional ability.  There was pain on flexion and with weight bearing.  There was no additional loss of function after 3 repetitions.  With repeated use of the left knee, flexion was 0 to 110 degrees and extension was 110 to 0 degrees.  There was reduced muscle strength in the left knee.  There was no ankylosis.  Joint instability in the left knee was found, specifically medial instability, 1+(0-5 millimeters).  Left knee meniscus (semilunar cartilage) condition was noted with meniscal tear, weakness and frequent episodes of joint pain.  

Analysis

The Veteran has been rated at 10 percent throughout the appeals period based on painful motion.  

The record supports that the Veteran has had meniscal tear for the duration of the appeals period that has consistently caused left knee pain.  There is no indication of dislocation of cartilage, semilunar, under DC 5258.  Giving the Veteran the benefit of the doubt, under DC 5259, cartilage, semilunar, removal of, symptomatic 10 percent rating applies to address the tear and its residuals.  However, as the Veteran is already rated for painful motion at 10 percent, additional rating is not warranted as it would be impermissible pyramiding.  Both diagnostic codes overlap in ratings based in part on pain as a form of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5259 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

Additional rating is warranted for instability, at 10 percent, starting January 2017.  Under DC 5257, other knee impairment of recurrent subluxation or lateral instability, is rated as: severe (30 percent), moderate (20 percent), and slight (10 percent).  At the January 2017 VA examination, the examiner found worsened left knee disability, with joint instability in the left knee, specifically medial instability, 1+(0-5 millimeters).  While May 2010 examination revealed instability of the left knee, rating is not warranted from that date, as subsequent VA examinations did not reveal instability as consistent part of the left knee disability picture.  While instability is noted as of January 2017, there is no indication the instability is moderate or severe.

Throughout the appeals period, there were not limitations on flexion and extension to warrant additional ratings.  While in May 2012, during examination left knee extension was limited to 10 degrees, with pain, rating is not warranted from that date for limited extension, as subsequent VA examinations did not reveal limitation of extension as consistent part of the left knee disability picture.

The Board finds no functional loss shown that would warrant additional rating under DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran consistently reported pain, limited motion, stiffness, weakness and tenderness of the left knee, these symptoms are contemplated within the current ratings.


Sleep Apnea Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

The evidence of record supports that the Veteran has a present sleep apnea disability and is at least in equipoise as to if that disability was incurred in service.   

The Veteran claims service connection for sleep apnea on a direct basis, as well as caused or aggravated by service-connected PTSD and gastroesophageal reflux disease.

By September 2011 statement, the Veteran's spouse stated that in 2002 her husband was diagnosed with acid reflux after he woke up at nights choking and gasping for air.  She stated that the Veteran snored loudly and stopped breathing in his sleep many times during his service continuing to present, until he was referred to a sleep clinic for sleep apnea and was diagnosed that he did in fact have sleep apnea.

The Veteran's STRs reflect sleep disorder.  A November 2002 record notes that the Veteran has struggled with waking up gasping for air for the last year.  In January 2003, it was noted that he was prescribed an inhaler due to gasping for air at night while sleeping.  One episode of nocturnal dyspnea was noted; he was prescribed albuterol but did not use it.  In May 2007, he reported that several times while sleeping he awoke choking and gasping for air with an acid taste in his mouth.  He reported experiencing the same symptoms in 2004.

The Veteran appeared for a VA examination in April 2012.  The Veteran reported gasping for air at night starting in 2002.  He stated he was misdiagnosed in service with acid reflux.  The examiner noted that the Veteran was diagnosed by sleep study with sleep apnea in 2011.  The examiner opined that the sleep apnea is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran was never diagnosed with sleep apnea in military service.  

When examining the April 2012 rationale, the Board notes that lack of evidence in the STRs is insufficient rationale to support a negative nexus opinion.  The mere absence of evidence does not equate to unfavorable evidence.  See Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

The Veteran appeared for a VA examination in December 2014.  The examiner opined that the sleep apnea was less likely as not related to gastroesophageal reflux disease.  The examiner provided the rationale that the EGD that was conducted in 2008 showed no strictures or stenosis or narrowing in the oropharynx or pharynx which is the anatomical problem in obstructive sleep apnea.  Therefore, the gastroesophageal reflux disease did not cause obstructive sleep apnea or aggravate the obstructive sleep apnea beyond its natural progression.

The examiner also opined that the sleep apnea was less likely as not due to posttraumatic stress disorder.  The examiner offered the rationale that posttraumatic stress disorder does not cause obstructive sleep apnea.  The association is based on statistics but a definite causal relationship between these two conditions has not yet been established.  When examining the December 2014 opinion, the Board notes that this opinion does not address aggravation of PTSD to sleep apnea. 

A March 2015 letter from a doctor of osteopathic medicine in the internal medicine clinic at a medical center of the Department of the United States Army contains a positive nexus opinion.  The examiner stated that the Veteran is a current patient.  The examiner opinioned that due to the nightmares associated with PTSD causing multiple arousals at night his OSA can be aggravated by these interruptions in sleep. 
Due to the arousals from the nightmares this can cause incomplete usage of the CPAP machine and result in hypoxia and CO2 retention.  Therefore the Veteran's sleep apnea is more likely than not to be aggravated by PTSD beyond the natural progression of OSA alone.

In weighing the evidence, the Board notes the signs of trouble breathing during sleep consistently noted in the Veteran's STRs, as well as the Veteran and his wife's statements that the sleep apnea symptoms started in service.  The Board gives probative weight to the March 2015 letter as well written by the Veteran's treating physician and opining a positive nexus of aggravation between PTSD and sleep apnea.  The Board gives less probative weight to the April 2012 VA exam because it wrongfully relies on STRs, and seemingly does not consider all the STRs, and does not discuss lay statements.  The December 2014 VA exam does not address PTSD aggravation of sleep apnea.

When there is uncertainty based on the evidence, the Veteran prevails on his claim.  In light of the evidence as so stated, and giving probative weight to STRs, lay statements, and positive nexus medical opinion, which contradict the rationale offered by the VA examiners in rendering the negative nexus opinions, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran suffers from a sleep apnea condition as caused by his service or caused or aggravated by his PTSD.  

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for a sleep apnea disability is warranted.




ORDER

Entitlement to service connection for a sleep apnea disability is granted.

Entitlement to a rating in excess of 10 percent for painful motion or meniscus tear of the left knee is denied.  

Entitlement to a separate 10 percent rating from January 2017 to the present based on left knee instability is granted subject to the laws and regulations governing monetary awards.  






______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


